Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 25, 2019

                                      No. 04-19-00780-CV

  STONEBROOK MANOR SNF LLC d/b/a Advanced Rehabilitation & Healthcare of Live
                               Oak,
                            Appellants

                                                 v.

   Leticia MENDOZA, Individually and on behalf of the Estate of Hector Chacon, Deceased,
                                      Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-11033
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER
        On November 18, 2019, this court notified the trial court clerk that the clerk’s record was
late. The trial court clerk responded to our notice by stating that the clerk’s record was not filed
because appellant had failed to pay or make arrangements to pay the clerk’s fee for preparing the
record and that appellant was not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2019.

                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court